     Case 2:20-cv-01874-KJM-CKD Document 3 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JANET ROBINSON,                                 No. 2:20-cv-01874-KJM-CKD (PS)
12                        Plaintiff,
13             v.                                        ORDER AND ORDER DIRECTING
                                                         SERVICE BY THE UNITED STATES
14       CLEAR RECON CORP et al.,                        MARSHAL WITHOUT PREPAYMENT OF
                                                         COSTS
15                        Defendants.
16

17            Plaintiff, who proceeds in this action without counsel, has requested leave to proceed in

18   forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.)1 Plaintiff’s application in support of

19   her request to proceed in forma pauperis makes the showing required by 28 U.S.C. § 1915.

20   Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

21            The determination that plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915(e)(2), the court is directed to dismiss the case at

23   any time if it determines the allegation of poverty is untrue, or the action is frivolous or malicious,

24   fails to state a claim on which relief may be granted, or seeks monetary relief against an immune

25   defendant. The court cannot make this determination on the present record. Therefore, the court

26   reserves decision on these issues until the record is sufficiently developed.

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
     Case 2:20-cv-01874-KJM-CKD Document 3 Filed 09/29/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The United States Marshal is directed to serve within ninety days of the date of this

 3   order, all process pursuant to Fed. R. Civ. P. 4(h), including a copy of this order, without

 4   prepayment of costs.

 5             2. The Clerk of the Court shall send plaintiff one USM-285 form, one summons, and a

 6   copy of the complaint (ECF No. 1).

 7             3. Plaintiff is directed to provide to the United States Marshal (501 I St., 5th Floor,

 8   Sacramento, CA 95814), within fourteen days from the date this order is filed, all information

 9   needed by the Marshal to effect service of process, including all information required for proper

10   service of summons under Federal Rule of Civil Procedure 4(h) and shall file a statement with the

11   court that said documents have been submitted to the United States Marshal, along with a copy of

12   the information provided to the Marshal. The court anticipates that, to effect service, the U.S.

13   Marshal will require at least:

14                    a. Two completed summons for defendants Clear Recon Corp and Wells Fargo

15   Bank, N.A.;

16                    b. Two completed USM-285 forms for each defendant;

17                    c. Two copies of the endorsed complaint for service on each defendant, with an

18   extra copy for the U.S. Marshal; and

19                    d. Two copies of the instant order for service on each defendant.

20             4. In the event the U.S. Marshal is unable, for any reason whatsoever, to effectuate
21   service on defendants within 90 days from the date of this order, the Marshal is directed to report

22   that fact, and the reasons for it, to the undersigned.

23             5. The Clerk of the Court is directed to serve a copy of this order on the United States

24   Marshal, 501 “I” Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.

25   Dated: September 29, 2020
                                                         _____________________________________
26
                                                         CAROLYN K. DELANEY
27                                                       UNITED STATES MAGISTRATE JUDGE

28   16.1874.serve

                                                          2
